DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 1-13, and species A, claim 2-3, in the reply filed on 11/15/2021 is acknowledged. Claims 1-24 are pending in the application. Claims 4-10 (species B-E) and 14-24 (group II) are withdrawn from consideration.  Claims 1-3 and 11-13 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandura et al. (US 2014/0070092, IDS) (Bandura).
Regarding claim 1, Bandura teaches a method for analyzing single cells by mass spectrometry from a sample containing a plurality of cells (abstract), comprising the steps of:
providing a plurality of cells and a liquid medium (Fig. 2, par [0070]);
placing the cells and liquid medium in a single cell isolation and ejection system (cytometer 100) (Fig. 2, par [0070]);

capturing the liquid medium and single cell in a capture probe (110) containing a flowing capture probe solvent (Fig. 2, par [0068][0072][0093]);
lysing the cell with a lysis inducer in the capture probe to disperse single cell components into the medium (par [0068][0093]);
transporting the lysed single cell components to a mass spectrometer, where the lysed single cell components entering the mass spectrometer are spatially and temporally separated from any dispersed components of another single cell from the sample entering the mass spectrometer (Fig. 2, par [0072][0073]); and,
conducting mass spectrometry on the lysed single cell components (Fig. 2, par [0074]).
Regarding claim 2, Bandura teaches that wherein the lysis is induced by a capture probe solvent providing a lower partial pressure (osmotic pressure) than the internal pressure of the cell to cause lysis of the cell (par [0093]).
Regarding claim 3, Bandura teaches that wherein the capture probe solvent comprises at least one selected from the group consisting of methanol, ethanol, isopropranol, hexane, chloroform, dichloromethane, acetonitrile, and water (par [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandura et al. (US 2014/0070092, IDS) (Bandura).
Regarding claim 11, Bandrura does not specifically teach that wherein the release rate of the single cell isolation and ejection system is from 0.1 cell/s to 100 cells/s. However, 0.1 cell/s to 100 cells/s is a wide range. It would have been obvious to one of ordinary skill in the art to optimize the release rate of the single cell isolation and ejection system by routine experimentation.
Regarding claim 12, Bandrura does not specifically teach that wherein the liquid medium comprises a cell culture medium. However, since cells are grow in cell culture medium, it would have been obvious to one of ordinary skill in the art to provide cells in a cell culture medium.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandura et al. (US 2014/0070092, IDS) (Bandura) in view of Gross et al. (Journal of Laboratory Automation, 2013, IDS) (Gross).
Regarding claim 13, Bandura does not specifically teach that wherein the release rate of the single cell isolation and ejection system is drop on demand. However, Gross teaches that wherein the release rate of the single cell isolation and ejection system is drop on demand (abstract). At time before the filing it would have been obvious to one of ordinary skill in the art to incorporate single cell drop on demand system, in order to gain flexibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797